Judge Underwood
delivered the opinion of the Court
A count in assumpsit for money or dollars, is not supported by proof, that notes on the bank of the commonwealth were due. The court, on the motion of the defendant, should have instructed the jury to find as in case of non-suit, and erred irj not doing so.
Wherefore, the judgment and verdict are set aside, and the cause remanded, for a venire de novo, and for proceedings, not inconsistent with this opinion.
The plaintiff in error must recover his costs.